

EXHIBIT 10.1


RELEASE AND SETTLEMENT AGREEMENT




THIS RELEASE AND SETTLEMENT AGREEMENT (this “Agreement”) is entered into as of
October 19, 2007 by and between MEDICAL DISCOVERIES, INC., a Utah corporation
(the “Company”), and MERCATOR MOMENTUM FUND, LP, MONARCH POINTE FUND, LTD., and
MERCATOR MOMENTUM FUND III, LP, each a private investment entity (the foregoing
three investment funds are hereinafter collectively referred to as “MAG”).


RECITALS


WHEREAS, on or about October 2004, the board of directors of the Company (the
“Board”) adopted a resolution establishing the rights, preferences, privileges
and restrictions of the Company’s Series A Convertible Preferred Stock (the
“Series A Preferred Stock”);
 
WHEREAS, the Company thereafter filed with the Secretary of State of the State
of Utah (the “Utah SOS”) a Certificate of Designations of Preferences and Rights
of the Series A Preferred Stock (the “Certificate”), which Certificate
designated the rights of the holders of the Series A Preferred Stock with
respect to such preferred stock;
 
WHEREAS, in connection with an initial round of preferred equity financing, the
Company issued to MAG shares of the Series A Preferred Stock pursuant to the
terms and conditions of Subscription Agreements each dated October 18, 2004 (the
“Subscription Agreements”);
 
WHEREAS, pursuant to the Certificate, MAG had the right to convert shares of the
Series A Preferred Stock at a Conversion Price (as defined in the Certificate)
equal to 85% of the Market Price (as defined in the Certificate) except that if
an Event of Default (as defined in the Subscription Agreements) occurs, the
conversion price is reduced to 75% of the Market Price, subject to a Floor Price
(as defined in the Certificate) of $0.05 per share;
 
WHEREAS, on or around March 2005, in connection with a subsequent round of
equity financing pursuant to which the Company issued to MAG additional shares
of the Series A Preferred Stock, the Company and MAG agreed to amend the
Certificate (the “Amendment”) to delete all references therein to a Floor Price,
which Amendment was to be filed with the Utah SOS in accordance with Utah
general corporate law;
 
WHEREAS, the Company failed to file the Amendment with the Utah SOS and,
accordingly, the Series A Preferred Stock conversion price is still limited to
the $0.05 per share Floor Price;
 
WHEREAS, the Company is in default of the Subscription Agreements for failing to
keep the Registration Statement (as defined in the Subscription Agreements)
effective;
 
WHEREAS, the parties hereto desire to reach an agreement in settlement of any
and all past, present, future, actual, potential and unknown losses, costs,
expenses and damages that MAG may have suffered as result of the Company’s
failure to file the Amendment and to keep the Registration Statement effective
(all such losses, expenses and damages, the “Losses”);
 
WHEREAS, MAG owns all of the issued and outstanding shares of the Series A
Preferred Stock; and,
 
WHEREAS, the parties hereto now desire to enter into a full and complete release
and settlement with respect of the Losses, subject to the terms and conditions
of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Agreement


NOW, THEREFORE, upon these premises, which are incorporated herein by reference,
and for and in consideration of the mutual promises and covenants set forth
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, it is hereby agreed as follows:


1. Release of Claims. Each of the MAG entities, for themselves, their future,
present, and former employees, agents, representatives, consultants, attorneys,
fiduciaries, officers, directors, successors, assigns and subsidiary entities
(together, the “MAG Parties”) do hereby irrevocably release, remise, acquit, and
forever discharge the Company, including all of its future, present, and former
employees, agents, representatives, consultants, attorneys, fiduciaries,
servants, officers, directors, managers, partners, predecessors, successors and
assigns, subsidiary and parent entities (together, the “Company Parties”), from
any and all actions and causes of action, judgments, execution, suits, debts,
past, present, future and unknown claims, demands, liabilities, obligations,
damages that could be brought by the MAG Parties, and expenses of any and every
character, known or unknown, direct and/or indirect, at law or in equity, or
whatsoever kind or nature, in connection with, relating to or otherwise arising
out of the Losses and the Company’s failure to file the Amendment. The Company
acknowledges that the releases and agreements in this paragraph are limited to
the Losses and to damages and other causes of actions related to the Company’s
failure to file the Amendment.


2. Covenant Not to Sue. MAG hereby covenants and agrees that neither of them
will at any time, directly or indirectly, initiate, maintain, or prosecute, or
in any way knowingly aid in the initiation, maintenance, or prosecution, of any
past, present, future and unknown claim, demand, or cause of action, at law, in
equity, or otherwise, against the Company Parties related to the Losses or the
Company’s failure to file the Amendment.


3. Consideration. In consideration of the releases, promises and covenants of
MAG set forth herein, the Company hereby issues to MAG warrants (the “Warrants”)
to purchase 17 million shares of the Company’s common stock, no par value, at an
exercise price of $0.01 per share for a term of 10 years from the date of
issuance of the Warrants. Warrants to purchase the 17 million shares of common
stock shall be allocated as follows: Warrants for 5,122,100 shares of Common
Stock to Mercator Momentum Fund, L.P.; Warrants for 6,050,300 shares of Common
Stock to Mercator Momentum Fund III, L.P.; Warrants for 5,827,600 shares of
Common Stock to Monarch Pointe Fund, Ltd. The form of the Warrants is attached
hereto as Exhibit A.


4. No Admission of Liability. By entering into this Agreement, neither party
hereto admits the allegations or contentions of the other party with respect to
the Losses, the Company’s failure to file the Amendment, and related matters,
and each party is entering into this Agreement for the sole purpose of resolving
this matter and avoiding the time and expense incident to protracted litigation.


5. Entire Agreement. This Agreement constitutes the sole, complete and entire
agreement and understanding of the parties concerning the matters contained
herein and may not be altered, modified, or changed in any manner except by a
writing duly executed by the parties. No conditions precedent to the
effectiveness of this Agreement exist, other than as expressly provided for
herein. There are no oral or written collateral agreements. All prior
discussions and negotiations have been and are merged, integrated into and
superseded by this Agreement.


6. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect. If
any covenants or provisions of this Agreement are determined to be unenforceable
by reason of their extent, duration, scope, or otherwise, then the parties
contemplate that the court making such determination shall reduce such extent,
duration, scope, or other provision and enforce them in their reduced form for
all purposes contemplated by this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


7. Survival. The representations, warranties, covenants, and agreements of the
respective parties set forth herein shall survive the date of the consummation
of the transaction contemplated in this Agreement.


8. Notices. Any notice, demand, request, or other communication under this
Agreement shall be in writing and shall be deemed to have been given on the date
of service if personally served or by facsimile transmission (if receipt is
confirmed by the facsimile operator of the recipient), or delivered by overnight
courier service, or on the third day after mailing if mailed by certified mail,
return receipt requested, addressed as follows:
 

  If to the Company, as follows:   Medical Discoveries, Inc.      
6033 W. Century Blvd, Suite 1090,
Los Angeles, California 90045
              If to MAG, as follows: Mercator Momentum Fund LP      
Mercator Momentum Fund III, LP
Monarch Pointe Fund, Ltd.
c/o MAG Capital LLC
555 Flower Street, Suite 4200
Los Angeles, California 90071
 

 
or such other addresses and facsimile numbers as shall be furnished in writing
by any party in the manner for giving notices hereunder, and any such notice,
demand, request, or other communication shall be deemed to have been given as of
the date so delivered or sent by facsimile transmission (if receipt is confirmed
by the facsimile operator of the recipient), three days after the date so
mailed, or one day after the date so sent by overnight delivery.


9. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.


10. Relief. Any party’s breach or threatened breach of any covenant contained in
this Agreement will cause such damage to the other party as will be irreparable,
and for that reason, each party agrees that the other shall be entitled as a
matter of right to an injunction from any court of competent jurisdiction
restraining any further violation of such covenants by such other party. The
right to injunctive relief shall be cumulative and in addition to all other
remedies, including, specifically, recovery of damages.


11. Attorneys’ Fees. In the event that any party institutes any action or suit
to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the non-prevailing party shall reimburse the prevailing party for
all costs, including reasonable attorneys’ fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein,
including such costs which are incurred in any bankruptcy or appellate
proceeding.


12. Jurisdiction and Venue. Any judicial proceeding brought against any of the
parties hereto, with respect to the Agreement, shall be brought in any court of
competent jurisdiction in Los Angeles, California, irrespective of where such
party may be located at the time of such proceeding, and by execution and
delivery of the Agreement, each of the parties hereto hereby consents to the
jurisdiction and venue of such court and waives any defense or opposition to
such jurisdiction and venue.
 
 
 

--------------------------------------------------------------------------------

 


13. Governing Law. This Agreement shall be governed by and construed under and
in accordance with the laws of the State of California, excluding the laws
respecting choice or conflicts of law.


14. Additional Documents. Each party shall, at any time and from time to time,
execute and deliver to the other party all other and further instruments
necessary or convenient to effectuate the purpose and intent of this Agreement.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed, individually or by their respective officers, hereunto duly
authorized.






MEDICAL DISCOVERIES, INC.




By:/s/ _________________________


David R. Walker, Chairman of the Board
 

        MERCATOR MOMENTUM FUND, LP  
   
   
              By:/s/  

--------------------------------------------------------------------------------

David Firestone, General Partner & Manager



 

        MERCATOR MOMENTUM FUND III, LP  
   
   
              By:/s/  

--------------------------------------------------------------------------------

David Firestone, General Partner & Manager

 

        MONARCH POINTE FUND, LTD.  
   
   
             By:/s/  

--------------------------------------------------------------------------------

David Firestone, General Partner & Manager

 
 
 
 

--------------------------------------------------------------------------------

 